Case 6:19-cv-00387-PGB-DCI Document 18 Filed 10/03/19 Page 1 of 2 PageID 89



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

HAROLD VELEZ,

       Plaintiff,

v.                                          CASE NO.: 6:19-cv-00387-PGB-DCI


FLAGSHIP CREDIT
ACCEPTANCE, LLC,

      Defendant.
_____________________________/

                               NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, HAROLD VELEZ, by and through the undersigned counsel,
and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a) and states
that Plaintiff and Defendant, FLAGSHIP CREDIT ACCEPTANCE, LLC, have reached a
settlement with regard to the instant case and are presently drafting, finalizing, and executing the
settlement and dismissal documents. Upon finalization of the same, the parties will immediately
file the appropriate dismissal documents with the Court.


       Respectfully submitted on this 20 day of October, 2019,

                                              /s/ Kaelyn Steinkraus
                                              Kaelyn Steinkraus, Esq.
                                              Florida Bar No. 125132
                                              kaelyn@zieglerlawoffice.com

                                              Michael A. Ziegler, Esq.
                                              Florida Bar No. 74864
                                              mike@zieglerlawoffice.com

                                              Law Office of Michael A. Ziegler, P.L.
                                              2561 Nursery Road, Ste. A
                                              Clearwater, FL 33764
                                              (p) (727) 538-4188
                                              (f) (727) 362-4778
                                              Counsel for Plaintiff

                                             Page 1 of 2
Case 6:19-cv-00387-PGB-DCI Document 18 Filed 10/03/19 Page 2 of 2 PageID 90




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 03 day of October, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132




                                            Page 2 of 2
